                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 JONESBORO DIVISION


CHRISTOPHER PIPPIN                                                                      PLAINTIFF
#44856

v.                                 No: 3:19-cv-00173 DPM-PSH


MARTY BOYD, et al.                                                                    DEFENDANTS

                                               ORDER

        Having reviewed Plaintiff Christopher Pippin’s amended complaint (Doc. No. 6) for

screening purposes,1 it appears that service is appropriate with respect to Smith’s Eighth

Amendment conditions-of-confinement claims against defendants Marty Boyd, Keith Bowers, T.

Raymond, and Keith Harrell.         The Clerk of the Court shall prepare summonses for these

defendants, and the United States Marshal is hereby directed to serve a copy of the amended

complaint (Doc. No. 6) and summons on defendants without prepayment of fees and costs or

security therefor. Service should be attempted through the Craighead County Sheriff’s Office, 901

Willett Road, Jonesboro, Arkansas 72401.2

        IT IS SO ORDERED this 17th day of July, 2019.




                                                        UNITED STATES MAGISTRATE JUDGE




        1
         The Prison Litigation Reform Act (PLRA) requires federal courts to screen prisoner complaints
seeking relief against a governmental entity, officer, or employee. 28 U.S.C. § 1915A(a).
        2
          If any of the Defendants are no longer County employees, the individual responding to service
must file a SEALED Statement providing the unserved Defendant’s last known private mailing address.
